04/29/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 21-0182


                                       OP 21-0182
                                   _________________

 HAMLIN CONSTRUCTION AND
 DEVELOPMENT COMPANY, INC., a
 Montana Corporation; JERRY HAMLIN and
 BARBARA HAMLIN, Individually, and as
 TRUSTEES OF THE HAMLIN FAMILY
 REVOCABLE LIVING TRUST,

                 Petitioners,
                                                                    ORDER
        v.

 MONTANA FIRST JUDICIAL DISTRICT
 COURT, LEWIS AND CLARK COUNTY,
 HON. CHRISTOPHER ABBOTT, Presiding,

                 Respondent.
                                   _________________

       The above-captioned Petitioners (“Hamlins”), via counsel, seek a writ of
supervisory control over the First Judicial District Court, Lewis and Clark County, in its
Cause No. DDV-2018-980. Hamlins maintain this case should be consolidated with
another case also pending in the First Judicial District Court under Cause
No. XBDV-2018-1429. Hamlins have also petitioned for a writ of supervisory control over
that matter and have moved this Court to consolidate both petitions for supervisory control.
Hamlins further request that this District Court matter be stayed pending the resolution of
this petition.
       Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors exist making the normal appeal process inadequate, when
the case involves purely legal questions, and when the other court is proceeding under a
mistake of law and is causing a gross injustice, constitutional issues of state-wide
importance are involved, or, in a criminal case, the other court has granted or denied a
motion to substitute a judge. M. R. App. P. 14(3). Whether supervisory control is
appropriate is a case-by-case decision. Stokes v. Mont. Thirteenth Judicial Dist. Court,
2011 MT 182, ¶ 5, 361 Mont. 279, 259 P.3d 754 (citations omitted).
       In its Petition for Writ of Supervisory Control and Request for Stay of Proceedings
filed in this case, Hamlins acknowledge that the District Court did not commit a mistake
of law for which supervisory control might be appropriate. Instead, Hamlins assert that a
mistake of law occurred in Cause No. XBDV-2018-1429 and that this case is
“inextricably linked” such that supervisory control is also warranted here.
       By separate Order, issued concurrently with this Order, we have determined that
supervisory control is not warranted for Cause No. XBDV-2018-1429 and have denied and
dismissed that petition. We therefore find no basis to exercise supervisory control in the
present case.
       Therefore,
       IT IS ORDERED that the petition for writ of supervisory control is DENIED and
DISMISSED.
       IT IS FURTHER ORDERED that the motion to stay is DENIED as MOOT.
       IT IS FURTHER ORDERED that the motion to consolidate this Court’s Cause Nos.
OP 20-0182 and OP 20-0184 is DENIED as MOOT.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the First Judicial District Court, Lewis and Clark County,
Cause No. DDV-2018-980, and the Honorable Christopher Abbott, presiding.
       DATED this 29th day of April, 2021.
                                                   /S/ JAMES JEREMIAH SHEA
                                                   /S/ BETH BAKER
                                                   /S/ LAURIE McKINNON
                                                   /S/ INGRID GUSTAFSON
                                                   /S/ DIRK M. SANDEFUR




                                              2

                                                                                Electronically signed by:
                                                                                 James Jeremiah Shea
                                                                           Justice, Montana Supreme Court
                                                                                      April 29 2021